Citation Nr: 1241810	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-21 266	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a left knee disability. 



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

B. Diliberto, Counsel



INTRODUCTION

The Veteran had active service from September 1960 to September 1963. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

The Veteran does not have a left knee disorder that began in service or has been shown to be causally or etiologically related to service.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a left knee disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has claimed entitlement to service connection for a left knee disorder.  In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting chronic disorder during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: (1) evidence of a current disability, (2) evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

The Veteran first claimed entitlement to service connection for a left knee disorder in September 2007.  In a September 2008 rating decision the RO denied entitlement to service connection for that condition.  The Veteran submitted a Notice of Disagreement (NOD) in October 2008.  The RO issued a Statement of the Case (SOC) in January 2010 and the Veteran filed a Substantive Appeal (VA Form 9) in May 2010.  Accordingly, the claim is now before the Board for final appellate review.  

The relevant evidence of record includes service treatment records, private treatment records, VA treatment records, VA examination reports and written statements from the Veteran and other individuals. 

The Veteran's September 1960 enlistment examination does not indicate that he had any preexisting knee injury of any type.  Subsequent service treatment records indicate that the Veteran had a twisting trauma to his left knee in 1958 and that the knee subsequently became asymptomatic and remained so until April 1962, when the Veteran received another knee injury from tripping on a baseball bat.  That injury resulted in swelling and tenderness.  The Veteran was treated with heat, rest and aspiration.  There was no ligament laxity noted, but the Veteran did have joint effusion with medial joint line tenderness.  He was immobilized for two weeks in a cylinder cast.  Swelling and medial knee pain continued and it was felt that the Veteran had sufficient evidence of a torn medial meniscus.  Admission for treatment was advised, but by the date of admission the Veteran had been fully ambulatory and asymptomatic for one week.  

Physical examination on May 1962 revealed a normal gait, no joint effusion, no tenderness, no ligament laxity and full range of motion.  Radiographic imagery was entirety normal, providing highly probative evidence against the claim that this cause a chronic knee problem.   

During his July 1963 separation examination the Veteran's left knee injury history was reviewed.  At the time of the separation examination there was no effusion, tenderness or limitation of motion.  

Post-service treatment records are entirely negative for any treatment with regard to the Veteran's left knee until November 2006, at which time radiographic imagery revealed chondrocalcinosis of the medial and lateral menisci and mild degenerative joint disease most evident involving the patellofemoral joint.  

In April 2007 the Veteran reported having a past medical history of bilateral knee arthralgia.  Importantly, he failed to note a service injury.  

There was no edema, swelling, discoloration, limitation of motion or tenderness.  Bilateral crepitance with range of motion was noted.  Imagery from May 2007 revealed degenerative changes in the left knee with small joint effusion, a small popliteal cyst, chondromalacia patella, possible subarticular cysts in the intercondylar region of the tibia and degenerative changes in the medial and lateral menisci.  A tear in the posterior horn of the lateral meniscus was not excluded.  

VA treatment records from July 2007 indicate that the Veteran reported chronic knee pain with giving out of his left knee.  He provided a history of twisting his left knee in service while unloading a ship, stating that had fluid drawn from the knee and was in a leg cast for a period of time.  He stated that his knee gives way and that he has difficulty with stairs.  He also reported knee pain on the lateral side of the left joint line with weight bearing.  Range of motion was from zero to 130 bilaterally.  The evaluating provider that that the Veteran had signs and symptoms consistent with a meniscus tear in the left knee.  Subsequent treatment records reference continued reports of bilateral knee pain.  Imagery from October 2007 showed degenerative changes bilaterally.  Records from May 2008 note findings of a chronic degenerative tear in the lateral meniscus of the left knee.  The medial compartment had copious amounts of loose synovium obstructing free flow in the joint.  Chronic osteochondral defects in the medial and lateral compartments, including patellofemoral disease, were also noted.  The Veteran underwent a left knee arthroscopy in June 2008.  

In September 2008 the Veteran underwent a VA examination in support of his claim.  At that time the Veteran reported that he fell on a ship in service and had to have a cast.  He stated that his left knee has continued to hurt throughout the years.  The examiner diagnosed the Veteran with degenerative joint disease of the left knee, status post arthroscopy.  No medical opinion on etiology was provided. 

In his October 2008 Notice of Disagreement (NOD) the Veteran stated that he did not injure his knee in 1958, prior to service.  He also stated that the service treatment records indicating that he stepped on a baseball bat and strained his right knee were also inaccurate, asserting that he never stepped on a baseball bat anytime during his period of active service.  Instead, he stated that he full on his knee while unloading a ship and that he spent one week in bed and another in a cast.  

In February 2009, the Veteran was afforded an additional VA examination in support of his claim.  The examiner noted the history laid out in the Veteran's service treatment records and the Veteran's verbal report of having slipped on a naval ship.  The Veteran also reported that he sustained severe burns to his left knee in a 1991 explosion accident and that he had a sudden onset of left knee pain in 1996 while traveling to Colorado on vacation.  The Veteran reported that this pain persisted until he sought treatment at a VA clinic in 2006.  The examiner diagnosed the Veteran with three compartment degenerative joint disease and chondrocalcinosis of the left knee.  The examiner stated that the Veteran's left knee injury was not permanently aggravated by a left knee injury in service.  He noted that there was no evidence of a left knee problem on the Veteran's entrance to service and that the source of the in-service report of a prior left knee injury was unclear.  He found that the April 1962 knee injury completely resolved and that it was there was no left knee tenderness, effusion or range of motion limitation noted on the Veteran's July 1963 separation examination.  He also noted the Veteran's report of a sudden, unprovoked episode of left knee pain in 1996 for which the Veteran did not seek medical attention until 2006.  He observed that radiographic imagery from 2006 showed mild degenerative joint disease and chondrocalcinosis in the left knee and mild degenerative joint disease in the right knee.  He determined that the current left knee condition was not aggravated by the left knee injury during service because otherwise the left knee degenerative joint disease would be more severe than the right knee.  

Moreover, the examiner noted the 43 year gap before the Veteran sought medical attention for left knee pain and that, without medical records, it was unclear to what extent the 1991 injury had affected his knee.  

In his May 2010 Substantive Appeal (VA Form 9) the Veteran reiterated that he never injured his knee playing football prior to service and that he did not have a pre-existing left knee injury noted on his induction physical.  He reported that he injured his knee while unloading a cargo ship and then re-injured his knee tripping over a baseball bat in 1962.  He also stated that, other than burns, he did not injure his knee in the 1991 explosion accident.  He concluded by stating that he sought treatment for his knee injury in the 1970s and 1980s, but that he has not been able to obtain these records because they no longer exist.  He concluded by opining that his current left knee injury is a progression of his in-service injuries.  Accompanying his appeal the Veteran also submitted several statements from individuals who he knows, attesting that he never played football or other sports in high school.

In November 2010 the Veteran testified at a hearing before a Decision Review Officer.  During that hearing the Veteran stated that he first injured his knee when he bumped it on the deck of a cargo vessel.  He stated that he injured his knee when he stumbled on a baseball bat.  He reported that afterwards his knee seemed fine, but that every now and then he had knee pain.  

The Veteran also submitted a December 2010 letter from a private physician.  In that letter the physician stated that it was his medical opinion that the Veteran's left knee cartilage damage was service-connected to an injury in the early 1960s.  He noted that the Veteran underwent knee surgery in December 2010 and that the post-operative diagnosis showed degenerative tearing of the medial and lateral meniscus as well as chrondrosis of the femoral condyle and patella with evidence of chondrocalcinosis.  He stated that these types of diagnoses are related to an old injury, which he felt was service-connected to the injury in the 1960s.  Another letter from this physician dated March 2011 indicates that his opinion was unchanged based on a review of the Veteran's VA medical records.  He stated that the Veteran carries a diagnosis of degenerative joint disease of his left knee directly related to a service-related knee injury in 1958.  

In June 2011 the Veteran submitted another written statement wherein he reported having provided his private physician with a copy of his service treatment records and VA treatment records.  He reported that he continued to have knee pain after his in-service knee injury.  At this time the Veteran also submitted written chronology, wherein he reported that he received medical treatment for his left knee in 1965 and 1970.

In August 2011 the Veteran was afforded an additional VA examination in support of his claim.  The examiner indicated having reviewed the Veteran's claims file, including the letters from the Veteran's private physician.  He opined that the Veteran's current left knee condition is not related to the injury noted in service.  In his supporting rationale the examiner laid out a thorough chronology of treatment and medical findings.  He stated that given that current radiographic imagery shows symmetrical tri-compartment degenerative joint disease and chondrocalcinosis of both knee, the Veteran's current knee condition is age-related, not traumatic.  Additionally, the examiner noted that the Veteran did not require treatment of his knees from 1962 to 2007, and that the left knee was thus a temporary or transient condition.  Furthermore, the examiner noted that the military orthopedist clinically diagnosed a left medial meniscal injury while the operative report from 2008 showed a lateral meniscus repair.   

After a thorough review of the entirety of the evidence of record the Board finds that there is a preponderance of evidence against the Veteran's claim and that entitlement to service connection for a left knee disorder is not warranted.  

As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  

Even if the Board assumes that there was no pre-service injury, the Veteran's claim fails with respect to the third element, the requirement for evidence of a nexus between a current disability and an in-service incurrence or injury.  In this regard, the Board notes that while the record does show that the Veteran injured his left knee in service, post-service medical records, including the VA examination reports from February 2009 and August 2011, indicate that the Veteran's current left knee disorder is unrelated to his period of service and is actually age-related.  These reports include thorough reviews of the evidence and well-reasoned medical opinions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

In contrast, the evidence supporting the Veteran's assertion that his left knee disorder is due to an in-service knee injury consists of his own statements and two letters from the Veteran's private physician.  Specifically, the Board notes that the December 2010 and March 2011 letters from the Veteran's private physician state only that the physician reviewed VA records and that it was his opinion that the condition was service-related.  The letters provided only minimal rationale for the opinion expressed.  In addition, the letters appear to contradict each other, with the first letter stating that the Veteran's left knee disorder is due to an injury incurred in the 1960s and the second letter stating that it is due to an injury incurred in 1958, during which the Veteran was not yet on active duty service.  Accordingly, they are of limited probative value.  

The Board has also considered the Veteran's assertions and acknowledges that he is competent to testify as to symptoms which are non-medical in nature or which come to him through his senses, such as the occurrence of an event or injury in service or treatment after service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, it has been noted that individuals without training are not competent to provide evidence as to more complex medical questions.  Id.  The Veteran is not shown to have medical training and expertise, and so cannot provide a competent opinion on a matter as complex as the existence of a specific disorder affecting his left knee or a relationship between an event occurring during his period of service and any current condition.  Even according the Veteran's assertions some probative value, they are outweighed by the objective medical evidence indicating that his left knee disorder is not related to an injury sustained during his period of active service.  See Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The service records only provide highly probative evidence against this claim, clearly indicating a problem that resolved shortly after the injury noted in service.

Moreover, the Board notes that the Veteran has not always been an accurate historian.  For example, the Veteran's service treatment records indicate that he injured his knee when he tripped on a baseball bat.  In his October 2008 Notice of Disagreement (NOD) the Veteran explicitly stated that he never stepped on a baseball bat any time during active service.  Then, in his May 2010 Substantive Appeal (VA Form 9) the Veteran contradicted himself and stated that he did reinjure his knee by tripping over a baseball bat while in service.  These differing reports clearly show that the Veteran is not an accurate historian.  The Board therefore finds that the Veteran's statements regarding seeking post-service medical treatment and experiencing post-service symptomatology associated with his left knee to be of very low probative value, particularly as they are not supported by the record.  

A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a), and the Veteran was clearly advised of the need to submit medical evidence of the existence of the disability claimed and a relationship between that disability and the Veteran's period of service.  The Board has considered application of the benefit-of-the doubt doctrine under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  The most persuasive and probative evidence of record fails to demonstrate that the Veteran has a left knee disorder that is related to his period of active service.  

In sum, the Board finds that there is a preponderance of evidence against a grant of service connection for a left knee disorder.  As there is a preponderance of evidence against the claim, the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  Accordingly, the Board finds that service connection is not warranted.

Duty to Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated in October 2007 and March 2008.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and has not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded VA examinations on the issue under review during the course of his appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

ORDER

Entitlement to service connection for a left knee disorder is denied. 



____________________________________________
JOHN C. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


